DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 10, 11 are objected to because of the following informalities:  Claims 10 and 11 appear to  have repetitive language prior to introducing the new, dependent claim element. For purposes of examination Claim 10 and 11 will be examined as follows:
10. The system of claim 1, wherein 
11. The system of claim 1, wherein .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zuta et al (WO 2019/012535) in view of Tiana et al (US 8917191).
Regarding Claim 1, Zuta et al teach a system (system 10; Fig 1 and pg 10 ln 13-16), comprising: at least one lens (optical device 18 includes optical component 24, an afocal fisheye lens 30; Fig 1 and pg 10 ln 13-16, pg 10 ln 31-34), the at least one lens having distortion (optical component 24 distorts structured light pattern 22; Fig 1 and pg 10 ln 13-16, pg 10 ln 31-34), the at least one lens configured to focus light received from an environment (optical component 24 distorts structured light pattern 22 into distorted light pattern 26, which is received from environment; Fig 1 and pg 7 ln 1-4, pg 10 ln 13-16); at least one image generator (imaging sensor 45; Fig 1 and pg 8 ln 3-5, 9-12, pg 11 ln 5-13, 28-30) configured to receive the light from the at least one lens and output a stream of images as image data (the light pattern is captured as an image in real-time for movement analysis (output a stream of images as image data); Figs 1, 2B, 2C and pg 8 ln 9-12, pg 11 ln 5-13, pg 12 ln 32- 33), wherein each of the stream of images is distorted (the distorted light pattern is converted by second optical device 40 maintaining radial distortion (deformed pattern) as output image; Figs 1, 2B, 2C and pg 8 ln 3-5, pg 10 ln 1-5, pg 11 ln 5-13), and at least one processor (processing unit 47; Fig 1 and pg 8 ln 9-13, pg 12 ln 26-27) configured to: receive the image data from the at least one image generator (pattern mapped as image data in imaging sensor may be communicated to processing unit; pg 8 ln 9-13, pg 12 ln 26-27); detect at least one point source object in the stream of images of the image data (detection of objects as point cloud data in real-time (continuous stream of images); pg 12 ln 27– 33); enhance the at least one point source object in the stream of images of the image data (the deformed pattern real-time image data can be enhanced, such as reconstructed to increase depth certainty; pg 9 ln 10-16, pg 13 ln 2-4); and undistort the stream of images of the image data having at least one enhanced point source object (calculate distortion (shift) for each location of image to reconstruct depth image; pg 8 ln 11-13, pg 9 ln 13-16).
Zuta et al does not teach at least one display; and at least one processor configured to: output a stream of undistorted images as undistorted image data to the at least one display.
Tiana et al is analogous art pertinent to the problem solved in this application and teaches at least one display (flight displays 20/295; Figs 1, 2 and col 3 ln 24-29); and at least one processor (processor 205; Fig 2 and col 5 ln 46--49) configured to: output a stream of undistorted images as undistorted image data to the at least one display (flight display 20 displays the enhanced vision system 204 output, such enhanced images of an approach lighting system; Fig 2 and col 3 ln 58-64).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Zuta et al with Tiana et al including the use of at least one display; and at least one processor configured to: output a stream of undistorted images as undistorted image data to the at least one display. Use of a flight display for enhanced elements for display to a pilot provides enhanced assistance for approach landing, as recognized by Tiana et al (col 1 ln 13-16).
	Regarding Claim 2, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Zuta et al teach the distortion is barrel type distortion (deformation of grid pattern is concave, creating a “barrel” pattern; Fig 3C and pg 10 ln 3-5), wherein a field of view (FOV) of the at least one image generator has a first region of relatively lower instantaneous field of view (IFOV) as compared to a second region of relatively higher IFOV (the angle of the field of view of the light pattern 26 is distorted such that angled regions may be 50-220, 20-50 or 160-200 degrees, thereby creating deformation variation in the image; pg 10 ln 31-34).  
Regarding Claim 7, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Zuta et al teach the at least one image generator comprises a focal plane array (FPA) (imaging sensor generates an image of environment light pattern including distorted pattern by diffractive optical element pattern that generates a dot matrix (focal plane array); pg 8 ln 18 – 26, pg 9 ln 10-13).  
Regarding Claim 8, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Zuta et al teach the at least one image generator comprises a camera (an imaging sensor with CMOS/CCD sensors and HD/FHD/VGA imaging ability is recognized in the art as components of a camera, thereby defining the imaging sensor as a camera; pg 9 ln 7-9).  
Regarding Claim 9, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Zuta et al teach the light comprises at least one of visible light or infrared light (light can be one or more light, either visible or invisible; pg 7 ln 22-23).  
Regarding Claim 10, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Tiana et al teach the at least one processor being configured to 2319FD133 enhance the at least one point source object in the stream of images of the image data further comprises the at least one processor being configured to enhance the at least one point source object in the stream of images of the image data (processor 205 is used to enhance real-time images in the detected approach lighting system; Fig 2 and col 5 ln 36-49) by increasing a size of each of the at least one point source object from a single pixel to multiple pixels (an EVS 204 will detect an enhance elements of an approach lighting system on a display 20/295, and one of ordinary skill in the art will understand that an object may first appear as a single pixel and as the pilot approaches the landing a single pixel object will increase in size to multiple pixels; col 7 ln 35-40).  
Regarding Claim 11, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Tiana et al teach the at least one processor being configured to 2319FD133 enhance the at least one point source object in the stream of images of the image data further comprises the at least one processor being configured to enhance the at least one point source object in the stream of images of the image data (processor 205 is used to enhance real-time images in the detected approach lighting system; Fig 2 and col 5 ln 36-49) by changing at least one of a color or brightness of the at least one point source object (the detected lights in the image can be intensified with gain increases (to increase brightness); Fig 5 and col 8 ln 18-30).  
Regarding Claim 12, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Tiana et al teach the at least one display comprises a head-up display (HUD) (display can be a head-up display 295; Fig 2 and col 3 ln 65 – col 4 ln 3).  
Regarding Claim 13, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Tiana et al teach the at least one display comprises a head- down display (HDD) (display can be a head-down display 20; Fig 2 and col 3 ln 65 – col 4 ln 3).    
Regarding Claim 14, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Tiana et al further teach comprising a vision system at least comprising the at least one lens, the at least one image generator, and the at least one processor (an enhanced vision system (EVS) 204 includes forward looking sensors (camera) 214, 216, recognized in the art that cameras have lens, and processor 205; Fig 2 and col 5 ln 36-49).  
Regarding Claim 15, Zuta et al in view of Tiana et al teach the system of claim 14 (as described above), wherein Tiana et al teach the vision system is an enhanced flight vision system (EFVS) (the vision system is an enhanced vision system 204 used in an aircraft; Fig 2 and col 3 ln 51-52).  
Regarding Claim 16, Zuta et al in view of Tiana et al teach the system of claim 1 (as described above), wherein Zuta et al teach the at least one lens is tilted relative to a surface of the at least one image generator (the angle of view of the distorted light pattern is at least 4 times that of the projection angle of the structured light pattern, as a fisheye lens will, by design, create a degree of angle (tilt) to the imaged surface; pg 3 ln 19-21, pg 10 ln 31-34).

Regarding Claim 17, Zuta et al teach a vision system (system 10; Fig 1 and pg 10 ln 13-16), comprising: at least one lens (optical device 18 includes optical component 24, an afocal fisheye lens 30; Fig 1 and pg 10 ln 13-16, pg 10 ln 31-34), the at least one lens having distortion (optical component 24 distorts structured light pattern 22; Fig 1 and pg 10 ln 13-16, pg 10 ln 31-34), the at least one lens configured to focus light received from an environment (optical component 24 distorts structured light pattern 22 into distorted light pattern 26, which is received from environment; Fig 1 and pg 7 ln 1-4, pg 10 ln 13-16); at least one image generator (imaging sensor 45; Fig 1 and pg 8 ln 3-5, 9-12, pg 11 ln 5-13, 28-30) configured to receive the light from the at least one lens and output a stream of images as image data (the light pattern is captured as an image in real-time for movement analysis (output a stream of images as image data); Figs 1, 2B, 2C and pg 8 ln 9-12, pg 11 ln 5-13, pg 12 ln 32- 33), wherein each of the stream of images is distorted (the distorted light pattern is converted by second optical device 40 maintaining radial distortion (deformed pattern) as output image; Figs 1, 2B, 2C and pg 8 ln 3-5, pg 10 ln 1-5, pg 11 ln 5-13), and at least one processor (processing unit 47; Fig 1 and pg 8 ln 9-13, pg 12 ln 26-27) configured to: receive the image data from the at least one image generator (pattern mapped as image data in imaging sensor may be communicated to processing unit; pg 8 ln 9-13, pg 12 ln 26-27); detect at least one point source object in the stream of images of the image data (detection of objects as point cloud data in real-time (continuous stream of images); pg 12 ln 27– 33); enhance the at least one point source object in the stream of images of the image data (the deformed pattern real-time image data can be enhanced, such as reconstructed to increase depth certainty; pg 9 ln 10-16, pg 13 ln 2-4); and undistort the stream of images of the image data having at least one enhanced point source object (calculate distortion (shift) for each location of image to reconstruct depth image; pg 8 ln 11-13, pg 9 ln 13-16).
Zuta et al does not teach at least one processor configured to: output a stream of undistorted images as undistorted image data to the at least one display.
Tiana et al is analogous art pertinent to the problem solved in this application and teaches at least one processor (processor 205; Fig 2 and col 5 ln 46--49) configured to: output a stream of undistorted images as undistorted image data to the at least one display (flight display 20/295 displays the enhanced vision system 204 output, such enhanced images of an approach lighting system; Figs 1, 2 and col 3 ln 58-64).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Zuta et al with Tiana et al including at least one processor configured to: output a stream of undistorted images as undistorted image data to the at least one display. Use of a flight display for enhanced elements for display to a pilot provides enhanced assistance for approach landing, as recognized by Tiana et al (col 1 ln 13-16).
Regarding Claim 18, Zuta et al in view of Tiana et al teach the vision system of claim 17 (as described above), wherein Tiana et al teach the vision system is an enhanced flight vision system (EFVS) (the vision system is an enhanced vision system 204 used in an aircraft; Fig 2 and col 3 ln 51-52).  
Regarding Claim 19, Zuta et al in view of Tiana et al teach the vision system of claim 17 (as described above), wherein Tiana et al teach each of the at least one point source object in the in the stream of images is a single pixel in the stream of images (an EVS 204 will detect an enhance elements of an approach lighting system on a display 20/295, and one of ordinary skill in the art will understand that an object may first appear as a single pixel and as the pilot approaches the landing; col 7 ln 35-40), wherein the environment includes a runway and approach lights at least partially obscured by daytime fog, wherein the at least one point source object includes at least one approach light (processor 205 is used to enhance real-time images of the environment, including a runway with an approach lighting system, in an environment that may include fog; Fig 2 and col 4 ln 35- 42, col 5 ln 36-49, col 5 ln 65-67).

Regarding Claim 20, Zuta et al teach a method (method of using system 10; Figs 1, 4 and pg 10 ln 13-16), comprising: focusing, by at least one lens (optical device 18 includes optical component 24, an afocal fisheye lens 30; Fig 1 and pg 10 ln 13-16, pg 10 ln 31-34), light received from an environment (optical component 24 distorts structured light pattern 22 into distorted light pattern 26, which is received from environment, step 102; Figs 1, 4 and pg 7 ln 1-4, pg 10 ln 13-16, pg 12 ln 4-8), the at least one lens having distortion (optical component 24 distorts structured light pattern 22; Fig 1 and pg 10 ln 13-16, pg 10 ln 31-34); receiving, by at least one image generator (imaging sensor 45; Fig 1 and pg 8 ln 3-5, 9-12, pg 11 ln 5-13, 28-30), the light from the at least one lens (the light pattern is captured by the imaging sensor; Figs 1, 2B, 2C and pg 11 ln 5-13, pg 12 ln 32- 33); outputting, by the at least one image generator, a stream of images as image data (images are output in real-time for movement analysis (output a stream of images as image data, step 104; Figs 1, 2B, 2C, 4 and pg 8 ln 9-12, pg 12 ln 15-16, 32- 33), wherein each of the stream of images is distorted (the distorted light pattern is converted by second optical device 40 maintaining radial distortion (deformed pattern) as output image; Figs 1, 2B, 2C and pg 8 ln 3-5, pg 10 ln 1-5, pg 11 ln 5-13); receiving the image data from the at least one image generator (pattern mapped as image data in imaging sensor may be communicated to processing unit 47; Fig 1 and pg 8 ln 9-13, pg 12 ln 26-27); detecting at least one point source object in the stream of images of the image data (detection of objects as point cloud data in real-time (continuous stream of images); pg 12 ln 27– 33); enhancing the at least one point source object in the stream of images of the image data (the deformed pattern real-time image data can be enhanced, such as reconstructed to increase depth certainty; pg 9 ln 10-16, pg 13 ln 2-4); undistorting the stream of images of the image data having at least one enhanced point source object (calculate distortion (shift) for each location of image to reconstruct depth image; pg 8 ln 11-13, pg 9 ln 13-16).
Zuta et al does not teach outputting a stream of undistorted images as undistorted image data to the at least one display.
Tiana et al is analogous art pertinent to the problem solved in this application and teaches outputting a stream of undistorted images as undistorted image data to the at least one display (flight display 20/295 displays the enhanced vision system 204 output processed by processor 205, such enhanced images of an approach lighting system; Figs 1, 2 and col 3 ln 58-64, col 5 ln 46-49).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Zuta et al with Tiana et al including outputting a stream of undistorted images as undistorted image data to the at least one display. Use of a flight display for enhanced elements for display to a pilot provides enhanced assistance for approach landing, as recognized by Tiana et al (col 1 ln 13-16).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zuta et al (WO 2019/012535) in view of Tiana et al (US 8917191) and Sitter (US PG PUB 2014/0240820).
Regarding Claim 3, Zuta et al in view of Tiana et al teach the system of claim 2 (as described above), wherein Zuta et al teach the lens (optical device 18 includes optical component 24, an afocal fisheye lens 30; Fig 1 and pg 10 ln 13-16, pg 10 ln 31-34).
Zuta et al in view of Tiana et al do not teach wherein the lens is decentered, wherein the first region is a lower central region of the FOV.
Sitter is analogous art pertinent to the problem solved in this application and teaches wherein the lens is decentered, wherein the first region is a lower central region of the FOV (the afocal lens can be designed with off-axis field of view, with the field of view 310 positioned lower than the on-axis center; Fig 3, 4 and ¶ [0034]-[0036]). 
It would have been obvious to one of ordinary skill in the art to combine the teachings of Zuta et al and Tiana et al with Sitter including wherein the lens is decentered, wherein the first region is a lower central region of the FOV. Use of an off-axis lens in an afocal telescope allows for generally optimized zero distortion between light rays entering and leaving the lens configuration of the telescope, as recognized by Sitter (¶ [0033]-[0034]).
Regarding Claim 4, Zuta et al in view of Tiana et al and Sitter teach the system of claim 3 (as described above), wherein Tiana et al teaches each of the at least one point source object in the in the stream of images is a single pixel in the stream of images (an EVS 204 will detect an enhance elements of an approach lighting system on a display 20/295, and one of ordinary skill in the art will understand that an object may first appear as a single pixel and as the pilot approaches the landing a single pixel object will increase in size to multiple pixels; col 7 ln 35-40; Sitter also teaches objects can be identified as single pixels and shift in pixel position from lens distortion can be located and measured on the focal plane array field of view 310; Figs 5-6 and ¶ [0036]-[0038]).  
Regarding Claim 5, Zuta et al in view of Tiana et al and Sitter teach the system of claim 4 (as described above), wherein Tiana et al teach the environment includes a runway and approach lights at least partially obscured by daytime fog, wherein the at least one point source object includes at least one approach light (processor 205 is used to enhance real-time images of the environment, including a runway with an approach lighting system, in an environment that may include fog; Fig 2 and col 4 ln 35- 42, col 5 ln 36-49, col 5 ln 65-67).
Regarding Claim 6, Zuta et al in view of Tiana et al and Sitter teach the system of claim 5 (as described above), wherein Tiana et al teach the at least one display, the at least one lens, the at least one image generator, and the at least one processor are implemented in an aircraft (an enhanced vision system (EVS) 204 includes forward looking sensors (camera) 214, 216, recognized in the art that cameras have lens, and processor 205 and is used in an aircraft; Figs 1, 2 and col 3 ln 51-52, col 5 ln 36-49).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Wein et al (US PG PUB 2011/0261153) teaches an optical scan set up for wide field of view that includes lens distortion and correction.
	He (US PG PUB 2016/0300497) teaches an enhanced aircraft system to display runway lighting including use of enhanced flight vision system overlaid with a synthetic vision system. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667                                                                                                                                                                                                        

/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667